EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	A)	Please amend the specification as detailed below.
		I)	On Page 1, after the title, “Cable fitting for HVDC Cables” insert the 				Headers
			BACKGROUND OF THE INVENTION
				(1)	Field of the Invention

		II)	On Page 2, line 30, insert the following header
				(2)	Background Art
		
		III)	On Page 5, line 10, insert the following header
			BRIEF SUMMARY OF THE INVENTION
		
		IV)	On Page 23, line 9, replace the terms “Brief Description of the 				Drawings” with the following:
			BRIEF DESCRIPTION OF THE DRAWING



			DETAILED DESCRIPTION OF THE INVENTION

	B)	Please amend the Abstract as follows:
[Abstract] ABSTRACT

A cable fitting for cables that can be used for high-voltage direct-current (HVDC) energy transmission[, the cable fitting] having an electrically insulating layer.   A process for the production of an electrically insulating layer of such a cable fitting, and also the use thereof.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7-9, and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a cable fitting for HVDC cables, comprising a molding which has multilayer structure and which has an electrically insulating layer that comprises an elastomer and that comprises a field-controlling particulate filler, wherein the field-controlling particulate filler is metal-oxide-containing core-shell particles, the core of the core-shell particles consists of a dielectric material and the shell comprises at least one electrically .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed October 30, 2020, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “In summary, the reference fails to disclose the core-shell arrangement of the present structure, and so does not achieve the described advantage nor the properties of the dependent claims. Withdrawal of the novelty rejection is respectfully requested." is persuasive and therefore claims 1-5, 7-9, and 11-22 have been allowed.



Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
February 10, 2021